100 N.Y.2d 533 (2003)
In the Matter of WEST VILLAGE HOUSES TENANTS' ASSOCIATION et al., Appellants,
v.
NEW YORK CITY BOARD OF STANDARDS AND APPEALS et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 24, 2003.
Decided May 13, 2003.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied appellants' motion for renewal, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.